IN THE
             ARIZONA COURT OF APPEALS
                               DIVISION ONE


        GARY THOMAS BENEDICT, SR., et al., Plaintiffs/Appellees,

                                      v.

           TOTAL TRANSIT INC., et al., Defendants/Appellants.

                           No. 1 CA-CV 20-0002
                             FILE 9-9-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2016-052071

               The Honorable Theodore Campagnolo, Judge

                                AFFIRMED


                                 COUNSEL

Goldberg & Osborne, L.L.P., Phoenix
By Allen D. Bucknell
Counsel for Plaintiff/Appellee Benedict

Ahwatukee Legal Office, P.C., Phoenix
By David L. Abney
Counsel for Plaintiff/Appellee Hoff

Law Offices of C. Douglas Weber, Mesa
By C. Douglas Weber
Co-Counsel for Plaintiff/Appellee Hoff

Elardo, Bragg, Rossi & Palumbo, P.C., Phoenix
By John A. Elardo, Michael E. Palumbo, Katherine A. Stewart
Counsel for Defendants/Appellants
               BENEDICT, et al. v. TOTAL TRANSIT, et al.
                       Opinion of the Court



                                 OPINION

Judge D. Steven Williams delivered the opinion of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

              A cabdriver struck two pedestrians crossing a major Phoenix
street one night in the middle of a block. One of the pedestrians died; the
other was severely injured. In this appeal, we affirm jury verdicts in favor
of the decedent’s daughters and the injured pedestrian.

               FACTUAL AND PROCEDURAL HISTORY

              Joshua Tejada was driving a leased taxi for Total Transit, Inc.,
d/b/a Discount Cab (“Discount Cab”). He struck Gary Thomas Benedict,
II and Stephanie Hoff, who were crossing Thunderbird Road together
without the benefit of a crosswalk or traffic light. Only moments before
impact, Tejada glanced at his phone and dispatch monitor, looking for his
next fare’s contact information. Benedict died from injuries incurred in the
collision; Hoff was injured but survived.

              Benedict’s father filed a wrongful death lawsuit against
Tejada and Discount Cab on behalf of himself and Benedict’s two minor
daughters. The complaint alleged Tejada negligently caused Benedict’s
death and, under the doctrine of respondeat superior, imputed Tejada’s
negligence to Discount Cab. When Benedict’s father died before trial, Lisa
Benedict, Benedict’s ex-wife and mother of Benedict’s daughters, continued
the suit on behalf of the two girls.

              Meanwhile, Hoff’s father, acting as Hoff’s guardian and
conservator, filed a separate action against Tejada and Discount Cab. The
superior court consolidated the cases.

              At trial, at various times, Tejada and Discount Cab (together,
“Appellants”) moved for judgment as a matter of law. The court denied
each motion. The jury ultimately reached two verdicts. The first found in
Hoff’s favor, awarding her $2,000,000 in damages and allocating fault as
follows: Tejada 40%, Benedict 0%, and Hoff 60%. Six jurors (Nos. 1, 2, 3, 4,
9, and 10) joined in the verdict. The second verdict found for Benedict’s


                                      2
                    BENEDICT, et al. v. TOTAL TRANSIT, et al.
                            Opinion of the Court

     daughters, awarding each $91,000 in damages and allocating fault as
     follows: Tejada 30%, Benedict 70%, and Hoff 0%. A different combination
     of six jurors (Nos. 1, 2, 4, 8, 9, and 10) joined in the second verdict.
     Appellants filed a motion seeking judgment as a matter of law, arguing the
     verdicts were “inconsistent.” The court denied the motion, along with their
     later motion for a new trial.

                This timely appeal followed. We have jurisdiction under
 Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-2101(A)(1)
 and 12-2101(A)(5)(a).

                                    DISCUSSION

I.      Lisa Benedict, as Mother of Benedict’s Minor Daughters, Had Authority to Sue
        on Her Daughters’ Behalf

                  Appellants contend the superior court erred when it allowed
     Lisa Benedict to maintain this action for wrongful death on her daughters’
     behalf. Appellants argue that under A.R.S. § 12-612(A), only the personal
     representative of Benedict’s estate could sue on behalf of the daughters.

                    We review questions of statutory construction de novo.
     Knauss v. DND Neffson Co., 192 Ariz. 192, 199 (App. 1997). In interpreting a
     statute, our goal is to discern the legislature’s intent. Id. Accordingly, we
     “look first to the statute’s words,” id. (quoting In re Denton, 190 Ariz. 152,
     155 (1997)), and “adhere to the plain language of the statute, leaving any
     deficiencies or inequities to be corrected by the legislature,”
     Bowslaugh v. Bowslaugh, 126 Ariz. 517, 519 (1979).

                   “The right of action for wrongful death is purely statutory
     and the action must be brought in the names of the persons to whom the
     right is given by statute.” Solomon v. Harman, 107 Ariz. 426, 428 (1971).
     Section 12-612(A) requires that an action for wrongful death be brought by
     a designated plaintiff (the decedent’s “surviving husband or wife, child,
     parent or guardian, or personal representative”), for and on behalf of a
     statutory beneficiary (the decedent’s “surviving husband or wife, children
     or parents, or if none of these survive, on behalf of the decedent’s estate”).

               Appellants concede Benedict’s daughters are proper statutory
 beneficiaries under § 12-612(A). They assert, however, that under
 § 12-612(A), a minor child may only bring a wrongful death action through
 the personal representative of the decedent’s estate. While we agree with
 Appellants that “a minor is never allowed to bring an action in [her] own
 name but must always sue through a representative whatever the cause of


                                           3
                      BENEDICT, et al. v. TOTAL TRANSIT, et al.
                              Opinion of the Court

      action,” Porter v. Triad of Ariz. (L.P.), 203 Ariz. 230, 233, ¶ 11
      (App. 2002), we reject their contention that § 12-612(A) requires a minor
      child to sue through the personal representative of the decedent’s estate.
      The plain language of the statute requires no such thing. See Bowslaugh, 126
      Ariz. at 519.

                    Section 12-612(A) designates a decedent’s child as a statutory
      plaintiff and a statutory beneficiary. As both a statutory plaintiff and a
      statutory beneficiary, a decedent’s child may bring an action for wrongful
      death and receive the proceeds. Wilmot v. Wilmot, 203 Ariz. 565, 569, ¶ 13
      (2002) (noting that in most cases, the statutory plaintiff “is the surviving
      spouse or child and is also a beneficiary,” capable of both litigating the
      action and receiving the proceeds). Section 12-612(A) does not distinguish
      between the rights of adult children and minor children, and nothing in the
      language of the statute suggests that either must sue through the personal
      representative of the decedent. See Edonna v. Heckman, 227 Ariz. 108, 110,
      ¶ 12 (App. 2011) (recognizing that adult children may bring an action for
      wrongful death). Accordingly, we decline to adopt the requirement
      Appellants request and instead hold that, under § 12-612(A), a minor child
      need not bring a wrongful death action through the personal representative
      of the decedent, but instead may sue through another appropriate
      representative.

                     Here, Benedict’s minor daughters’ claim was made through
      an appropriate representative (their mother) who brought and pursued the
      claim in their names. The superior court did not err in hearing their claim.

II.      Admissibility of Dr. Frey’s Testimony

                    Appellants also contend the court erred when it permitted
      Hoff’s neurology expert, Dr. Lewis Frey, to testify to the cause of Hoff’s
      injuries and to the reasonableness of medical charges she incurred after the
      collision. We review challenges to the superior court’s admission or
      exclusion of evidence for an abuse of discretion resulting in prejudice.
      Cervantes v. Rijlaarsdam, 190 Ariz. 396, 398 (App. 1997). “We review the
      superior court’s denial of a motion for judgment as a matter of law de novo,
      viewing the evidence in the light most favorable to the non-moving party.”
      Desert Mountain Props. Ltd. P’ship v. Liberty Mut. Fire Ins. Co., 225 Ariz. 194,
      200, ¶ 12 (App. 2010), aff’d, 226 Ariz. 419 (2011).

                   As the trial approached, Dr. Frey informed the parties that a
      scheduling conflict precluded him from appearing in person at trial. And
      although Hoff had timely disclosed Dr. Frey as one of her medical experts,



                                             4
               BENEDICT, et al. v. TOTAL TRANSIT, et al.
                       Opinion of the Court

Appellants had not deposed him or any of Hoff and Benedict’s other expert
witnesses. Consequently, Dr. Frey’s testimony was taken by video
deposition two weeks before trial. Following Dr. Frey’s deposition,
Appellants moved to restrict his trial testimony, arguing that because Hoff
had not properly disclosed the full scope of his testimony, the court should
exclude it under Rule 37(c)(1) of the Arizona Rules of Civil Procedure. Rule
37(c)(1) provides:

      Unless the court specifically finds that such failure caused no
      prejudice or orders otherwise for good cause, a party who
      fails to timely disclose information, a witness, or a document
      required by Rule 26.1 may not use the information, witness,
      or document as evidence at trial, at a hearing, or with respect
      to a motion.

               “The object of disclosure, as with all discovery, is to permit
the opponent a reasonable opportunity to prepare for trial or
settlement-nothing more, nothing less.” Bryan v. Riddel, 178 Ariz. 472, 476
n.5 (1994). The “trial court has broad discretion in determining whether
evidence has been properly disclosed and whether it should be admitted at
trial,” and that decision “will not be disturbed on appeal absent an abuse of
discretion.” Solimeno v. Yonan, 224 Ariz. 74, 77, ¶ 9 (App. 2010). In
addressing a discovery dispute, “[t]he question is not whether the judges
of this court would have made an original like ruling, but whether a judicial
mind, in view of the law and circumstances, could have made the ruling
without exceeding the bounds of reason.” Marquez v. Ortega, 231 Ariz. 437,
441, ¶ 14 (App. 2013) (quoting Associated Indem. Corp. v. Warner, 143 Ariz.
567, 571 (1985)).

                Before trial, Hoff had disclosed an affidavit by Dr. Frey and
three disclosure statements recounting that Dr. Frey would opine that Hoff
sustained permanent injuries as a result of the collision. In his deposition,
Dr. Frey testified that as a result of the collision, “[Hoff] incurred brain
damage that she didn’t have before.” Appellants contend Dr. Frey went on
to testify at length about causation even though he had not been disclosed
as a causation expert. Dr. Frey’s testimony, however, was not inconsistent
with his affidavit. And although Dr. Frey’s testimony may have expounded
upon Hoff’s disclosure statements, Appellants had a reasonable chance to
defend against Dr. Frey’s testimony and to supplement the opinions of their
own witnesses in response to Dr. Frey’s deposition testimony. The court’s
determination that Dr. Frey’s testimony was adequately disclosed and that
any failure to disclose was nonprejudicial did not “exceed[] the bounds of



                                     5
                      BENEDICT, et al. v. TOTAL TRANSIT, et al.
                              Opinion of the Court

       reason.” Associated Indem. Corp., 143 Ariz. at 571. The court accordingly did
       not err in allowing Dr. Frey’s causation testimony to be admitted at trial.

                      Dr. Frey also testified that Hoff’s medical charges were
       reasonable. Appellants contend the court erred by allowing this testimony
       because Dr. Frey had not been disclosed as an expert on medical bills. Of
       note, the reasonableness of Hoff’s medical charges was not listed as a
       contested issue in the joint pretrial statement, and Appellants disclosed no
       witness to testify on that issue. Given that Appellants did not timely
       challenge the reasonableness of the charges, the court did not abuse its
       discretion in denying Appellants’ motion to preclude Dr. Frey from offering
       the testimony.

                      Appellants rely on Larsen v. Decker, 196 Ariz. 239 (App. 2000),
       to support their contention that Hoff was required to offer “expert
       evidence” to establish that her medical bills were reasonable. Larsen,
       however, merely holds that a plaintiff may not rely solely on medical
       records and bills to establish the reasonableness of medical expenses;
       instead, this court noted, the plaintiff must offer “other evidence” that the
       expenses were reasonable. Id. at 243–44, ¶ 20 (citing Patterson v. Horton, 929
       P.2d 1125, 1130 (Wash. App. 1997)). Dr. Frey’s testimony constituted that
       “other evidence” in this case. And although Dr. Frey testified he did not
       handle medical billing directly, he also stated he was aware of amounts
       billed for various procedures and treatments. How much weight to give Dr.
       Frey’s testimony, including whether to disregard it altogether, was within
       the jury’s discretion. See State v. Clemons, 110 Ariz. 555, 556–57 (1974) (“No
       rule is better established than that the credibility of the witnesses and the
       weight and value to be given to their testimony are questions exclusively
       for the jury.”). Appellants cross-examined Dr. Frey at length about the basis
       for his testimony. Accordingly, the court did not abuse its discretion in
       admitting this testimony given that Appellants had “a reasonable
       opportunity to prepare for trial.” Bryan, 178 Ariz. at 476 n.5. Similarly, the
       court did not err in denying Appellants’ motion for a directed verdict or
       motion for a new trial for failure to offer competent evidence that Hoff’s
       medical expenses were reasonable.

III.      Jury Instructions

                     Appellants argue the superior court erred by instructing the
       jury on respondeat superior based on agency principles. They contend the
       jury should have been instructed it could find the corporate defendants
       liable only if Hoff and Benedict proved Tejada was a Discount Cab
       employee. “[W]hen a party challenges a trial court’s jury instruction,


                                             6
               BENEDICT, et al. v. TOTAL TRANSIT, et al.
                       Opinion of the Court

reversal is justified only if the instruction was both erroneous and
‘prejudicial to the substantial rights of the appealing party.’” Gemstar Ltd.
v. Ernst & Young, 185 Ariz. 493, 504 (1996) (emphasis added) (quoting
Walters v. First Fed. Sav. & Loan Ass’n, 131 Ariz. 321, 326 (1982)). “In
reviewing jury instructions, we ‘determine whether the trial court gave the
jury the proper rules of law to apply in arriving at its decision. Absent
substantial doubt whether the jury was properly guided in its deliberations,
we will not overturn a jury verdict because of jury instructions.’” Higgins
v. Assmann Elecs., Inc., 217 Ariz. 289, 294, ¶ 15 (App. 2007) (quoting Crackel
v. Allstate Ins. Co., 208 Ariz. 252, 270–71, ¶ 68 (App. 2004)).

             Here, the jury was instructed it could find Tejada was
Discount Cab’s agent for purposes of respondeat superior if the plaintiffs
showed Tejada had either actual authority or apparent authority to act on
Discount Cab’s behalf. Appellants argue the instruction was improper
because there was no evidence that Tejada had actual or apparent authority.

              As the court instructed the jury, actual authority may be
proven by direct evidence of an express contract of agency between the
principal and agent or by facts implying the existence of such contract.
Ruesga v. Kindred Nursing Ctrs., L.L.C., 215 Ariz. 589, 597, ¶ 29 (App. 2007).
By contrast, apparent authority arises when “the principal has intentionally
or inadvertently induced third persons to believe that such a person was
his agent although no actual or express authority was conferred on him as
agent.” Reed v. Gershweir, 160 Ariz. 203, 205 (App. 1989).

               Here, the superior court’s instruction on actual authority was
supported by the evidence. Although Discount Cab denied the existence of
an agency relationship, Tejada drove a vehicle conspicuously displaying
Discount Cab’s logo and phone number and used communication
equipment Discount Cab installed in the vehicle to communicate with and
to receive fares from Discount Cab. These facts could imply an intention to
create an agency relationship. See Ruesga, 215 Ariz. at 598, ¶ 32 (noting that
an agency relationship may be implied from the words and conduct of the
parties notwithstanding a denial by the alleged principal). On this record,
the court did not err by properly instructing the jury on the principles of
actual authority.

             The jury instruction on apparent authority, however, was
unsupported by the record. That instruction told the jury it could find
apparent authority if it concluded that Discount Cab took action to cause
Hoff or Benedict to believe Tejada was Discount Cab’s agent, that Hoff and




                                      7
                  BENEDICT, et al. v. TOTAL TRANSIT, et al.
                          Opinion of the Court

  Benedict relied on that representation to their detriment, and that their
  reliance was reasonably justified.

                 No trial evidence showed that Hoff or Benedict relied on the
  apparent authority of Tejada when they chose to cross the road mid-block.
  Regardless, given the ample evidence to support actual authority, it is so
  unlikely that a jury could have found for the plaintiffs based on apparent
  authority, but not on actual authority, that Appellants have shown no
  prejudice from the error. See Gemstar, 185 Ariz. at 504 (noting that reversal
  is justified only if the instruction was both erroneous and prejudicial). “We
  will affirm jury instructions if, taken as a whole, they provide the jury with
  the correct rules for reaching its decision.” Lifeflite Med. Air Transp., Inc. v.
  Native Am. Air Servs., Inc., 198 Ariz. 149, 151, ¶ 8 (App. 2000). Here, the jury
  instructions, taken as a whole, provided the jury with the correct rules for
  reaching its decision. We will not reverse the jury’s verdict.

                Finally, Appellants argue the superior court erred by refusing
  to give a jury instruction on employment. As noted, we will not reverse a
  verdict based on a purported error in the jury instructions absent resulting
  prejudice. See Gemstar, 185 at 504; see Dupray v. JAI Dining Servs. (Phx.), Inc.,
  245 Ariz. 578, 585, ¶ 22 (App. 2018). Appellants have shown no resulting
  prejudice from the court’s refusal and have failed to articulate how a jury
  instruction on employment, rather than agency, would have changed the
  outcome of the verdict. See Tarron v. Bowen Mach. & Fabricating, Inc., 225
  Ariz. 147, 150, ¶ 9 (2010) (“The doctrine of respondeat superior generally
  holds an employer vicariously liable for the negligent work-related actions
  of its employees.”). The court did not err because agency liability was an
  independent basis on which to impose respondeat superior liability. As a
  result, the court did not abuse its discretion in refusing to give this
  instruction.

IV.   The Jury Verdicts Are Supported by the Evidence

                 Appellants contend Hoff and Benedict presented insufficient
  evidence to support a conclusion that: (1) Tejada breached any duty to
  them, (2) Hoff requires custodial care due to injuries she incurred from the
  accident, and (3) Benedict’s daughters suffered a loss of consortium.
  Appellants argue the superior court erred in denying their motions for
  judgment as a matter of law and for a new trial based on the sufficiency of
  the evidence. We review de novo a ruling on a motion for judgment as a
  matter of law. Glazer v. State, 237 Ariz. 160, 167, ¶ 29 (2015). We review a
  superior court’s denial of a motion for new trial for an abuse of discretion.
  Styles v. Ceranski, 185 Ariz. 448, 450 (App. 1996). We view the evidence in


                                         8
               BENEDICT, et al. v. TOTAL TRANSIT, et al.
                       Opinion of the Court

the light most favorable to sustaining a jury verdict and will affirm if there
is substantial evidence to support it. Warrington v. Tempe Elementary Sch.
Dist. No. 3, 197 Ariz. 68, 69, ¶ 4 (App. 1999).

              Viewing the evidence in that light, we conclude substantial
evidence supported the jury’s finding that Tejada, by driving negligently,
breached a duty to Hoff and Benedict. The jury heard Tejada testify he was
wearing sunglasses at the time of the accident, thirty minutes after
sundown and after he had turned on the vehicle’s headlights, as well as that
he had taken his eyes off the road seconds before the accident to use his
phone and to view the vehicle’s dispatch device. And although both
pedestrians had methamphetamine in their systems, the jury also heard
testimony that other drivers saw Hoff and Benedict as they tried to cross
the street. The evidence was sufficient for a jury to find that Tejada acted
negligently.

              Appellants also contend Hoff offered insufficient proof that
Tejada’s negligence caused her ongoing need for custodial care. Appellants
cite no authority for their contention that Hoff was required to offer expert
testimony to prove that injuries she suffered in the accident require
custodial care. As for the sufficiency of the record to support the verdict,
both expert and lay testimony established that it was the accident that
rendered her in need of future custodial care. Hoff’s father testified that
Hoff drove a car before the accident, had average organizational skills, and
managed her own money, but that after the accident she could not drive,
cook, or even manage her own medication. Additionally, Dr. Leonard
opined that Hoff was “going to be permanently and significantly disabled
and incapable of taking care of herself or working” and that she would
“need lifelong care . . . because of [the] permanent brain injury” that she
incurred in the accident. Sufficient evidence supported the jury’s
determination that injuries Hoff suffered in the accident require custodial
care.

               Appellants also contend the damages award in favor of
Benedict’s daughters is unsupported by the evidence and instead was
driven by speculation or sympathy. In a claim for loss of consortium, the
jury determines the amount of recovery based on the degree of interference
with the relationship between the decedent and the plaintiff. Pierce v. Casas
Adobes Baptist Church, 162 Ariz. 269, 272 (1989). If the verdict is “so
unreasonable and outrageous as to shock the conscience of th[e] court”
because it was derived from passion or prejudice, we will remand for a new
trial. Stallcup v. Rathbun, 76 Ariz. 63, 66–67 (1953). In determining the
amount of damages to award a child of a decedent, the jury may consider


                                      9
                  BENEDICT, et al. v. TOTAL TRANSIT, et al.
                          Opinion of the Court

 “the child’s age, the nature of the child’s relationship with the parent, the
 child’s emotional and physical characteristics, and whether other
 consortium-giving . . . relationships are available for the child.” Villareal v.
 State, Dep’t of Transp., 160 Ariz. 474, 481–82 (1989). It is true that the jury
 heard evidence that Benedict’s involvement with his daughters was
 minimal, and that he had not seen either daughter for more than two years
 before the accident. However, considering the age of Benedict’s children,
 who were in their teens when he was killed, and both daughters’ testimony
 that they desired a relationship with their father, the superior court could
 properly conclude that the amount of the verdict did not shock its
 conscience and was not the result of passion or prejudice.

               On this record, the superior court did not err in denying the
  motions for judgment as a matter of law, nor did it abuse its discretion in
  denying the motions for new trial based on sufficiency of the evidence.

V.   The Verdicts Were Not Inconsistent

                Appellants contend that because the same six jurors did not
 agree on the verdict for Hoff and the verdict for Benedict’s daughters, the
 verdicts were unlawful. Appellants further contend the verdicts were
 inconsistent because, based on the same evidence, they apportioned
 varying degrees of fault between Tejada and the two pedestrians. For these
 reasons, Appellants argue the superior court erred by not requiring
 clarification from the jury under Arizona Rule of Civil Procedure 49(f)(1).
 We review a superior court’s denial of a motion for new trial for an abuse
 of discretion. Styles, 185 Ariz. at 450.

               Article 2, Section 23, of the Arizona Constitution mandates:
 “The right of trial by jury shall remain inviolate. . . . In all . . . cases
 [excluding criminal cases], the number of jurors, not less than six, and the
 number required to render a verdict, shall be specified by law.” By statute,
 unless otherwise agreed to by the parties, “[a] jury for trial in . . . a civil case
 shall consist of eight persons, and the concurrence of all but two shall be
 necessary to render a verdict.” A.R.S. § 21-102(C); see also Ariz. R. Civ. P. 48.

               Appellants’ contention that the verdicts were unlawful
 because the six jurors who returned a verdict on Hoff’s claim were not the
 same six who returned a verdict on Benedict’s daughters’ claim is without
 merit. Appellants rely on MacConnell v. Maricopa Cnty. Med. Soc., 150 Ariz.
 505, 507 (App. 1986), but there, this court held that the superior court erred
 by instructing the jury it could return a verdict “if as few as six of the nine
 jurors agreed” when the parties had not agreed to deviate from the


                                         10
                BENEDICT, et al. v. TOTAL TRANSIT, et al.
                        Opinion of the Court

statutorily mandated three-fourths majority requirement to reach a verdict.
Here, a three-fourths majority (six of the eight jurors) agreed on each of the
two verdicts rendered.

               Appellants further argue that because the jury apportioned
fault differently in the two verdicts, the verdicts are inconsistent.
Appellants rely on Simkins v. Pulley, 116 Ariz. 487 (App. 1977). In Simkins, a
police officer and his two passengers all sued a driver who caused the
officer to crash into a tree. Id. The claims were consolidated for trial, and the
jury found the driver liable for causing the police officer’s injuries but then
found the officer liable to the passengers. Id. at 488–89. No such
circumstance exists here. In both verdicts, jurors concluded Tejada was
negligent, but they then apportioned less fault in the collision to Hoff than
to Benedict. The facts here were unlike those in Simkins. Hoff and Benedict
were not passengers traveling together in a car, but instead were
pedestrians who each voluntarily headed across the dark street in the
middle of the block. The jury also heard a witness testify Benedict grabbed
Hoff’s hand and seemed to tug her as they crossed the street. Accordingly,
while the jury apportioned different percentages of fault to the two, the
verdicts are not irreconcilable or inconsistent.

                Moreover, even if the verdicts were inconsistent, Appellants
failed to affirmatively ask the court to resubmit the case to the jury. A party
who believes a verdict is defective or nonresponsive must move to have the
case resubmitted to the jury to preserve the issue for appeal. Trustmark Ins.
Co. v. Bank One, Ariz., NA, 202 Ariz. 535, 543, ¶ 39 (App. 2002); Farmers Ins.
Co. v. Tallsalt, 191 Ariz. 177, 180 (App. 1997) (although verdict was not
responsive, because neither party “asked the trial court to ‘call the jurors’
attention thereto, and send them back for further deliberation,” issue
waived on appeal), vacated on other grounds, 192 Ariz. 129 (1998); Gonzales v.
Gonzales, 181 Ariz. 32, 35–36 (App. 1994) (although verdicts on damages
were inconsistent, defendants’ failure to invoke Rule 49(c) constituted
waiver); Berry v. McLeod, 124 Ariz. 346, 350 (1979) (where counsel’s
statements to trial court suggested “consent” to not resubmitting verdicts
to jury, party could not claim court erred in not sending verdicts back under
Rule 49(c)). Here, where Appellants alerted the court to the alleged
inconsistency in the verdicts but did not ask the court to resubmit the case
to the jury, they waived any objection.




                                       11
              BENEDICT, et al. v. TOTAL TRANSIT, et al.
                      Opinion of the Court

                           CONCLUSION

            For the reasons stated above, we affirm. As the prevailing
parties on appeal, Hoff and Benedict may recover their costs upon
compliance with Arizona Rule of Civil Appellate Procedure 21.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                    12